Citation Nr: 1330523	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  12-08 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1975 to July 1977 and from June 1979 to July 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  In December 2012, the RO determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for PTSD and denied the claim on the merits.  In April 2013, the Board received a Motion to Advance on the Docket.  In May 2013, the Board granted the motion.  The Board has reviewed both the physical claims file and the "Virtual VA" file so as to insure a total review of the evidence.  

In a June 2013 decision, the Board determined that new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  The Board remanded the issue of service connection for an acquired psychiatric disorder to include PTSD and a depressive disorder for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

In its June 2013 remand of this appeal, the Board instructed the RO to send the Veteran's representative a copy of the Supplemental Statement of the Case if the benefits sought on appeal remained denied.  Review of the record shows that all communications and notices issued pursuant to the AMC's action on remand were not sent to the Veteran's representative of record but were sent to another service representative who is not appointed to represent the Veteran.  Review of the record shows that the Veteran appointed the Virginia Department of Veterans Services as his representative in June 2008.  See the June 2008 VA Form 21-22.  

As a consequence, the RO has not complied with the Board's instructions, and the Veteran has not been afforded his right to due process under the law.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board itself commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2013).  The RO/AMC must issue a copy of the August 2013 supplemental statement of the case to the Veteran's local representative, Virginia Department of Veterans Services.  The RO/AMC must also forward the case to the Virginia Department of Veterans Services for the purpose of executing a VA Form 646, Statement of Accredited Representative in Appealed Case, in support of the Veteran's appeal.  Thereafter, the case should be returned to the Board for further appellate action.  The Board recognizes that this case was remanded previously, and sincerely regrets the further delay.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)




1. The RO/AMC should furnish the August 2013 Supplemental Statement of the Case to the Appellant and his representative, Virginia Department of Veterans Services.  They should be provided an opportunity to respond in accordance with applicable statutes and regulations.  

2.  The RO/AMC should forward the case to the Virginia Department of Veterans Services for the purpose of executing a VA Form 646, Statement of Accredited Representative in Appealed Case, in support of the Veteran's appeal.   

3.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



